DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 10/12/2022 has been entered.  Claims 1-4, 6-16, 18-20 and 22 remain pending with claims 11-15 withdrawn as being non-elected. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6-7, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Misuraca US 3592427 (hereinafter Misuraca) in view of Evans US 3682422 (hereinafter Evans).
Re. Cl. 1, Misuraca discloses: A cable anchor assembly (Fig. 1) comprising: a housing (see Fig. 1) having a first dimension (vertical dimension as shown in Fig. 1) extending between a first closed end (bottom face 16 as shown in Fig. 2) and a second end (20a , Fig. 2), a second dimension (horizontal dimension extending through the center of 13 or 40 as shown in Fig. 1 or 2) extending transverse to the first dimension between opposite first and second cable ends (ends 10, Fig. 2), and a third dimension (horizontal dimension between left and right sides in Fig. 1) extending transverse to the first and second dimensions between opposite first and second closed sides (left and right sides as shown in Fig. 1, closed by 16a as shown in Figs. 4-5 and discussed in Col. 6, Lines 5-11) to define an interior (see Fig. 1-2), the first and second cable ends defining opposite first and second openings (see Fig. 2, openings where 35s fit in) aligned along a passage axis (axis extending through the center of 13 in a left-to-right direction in the view shown in Fig. 2), the first closed end of the housing also defining a mounting surface (see 16, Fig. 2) facing in a direction transverse to the passage axis (see Fig. 2, facing downward towards 20 which is perpendicular to the passage axis), the mounting surface of the housing defining a fastener opening (see Fig. 1-2, where fastener 18 passes), and the housing defining a third opening (see Fig. 1-2, opening in 20a where one of the bolts 18 passes) offset from the passage axis (see Fig. 1-2, the third opening would be offset laterally and above the passage axis); the housing defining a fastener passage extending through the mounting surface (see Fig. 1-2, where 18 passes through) a first gasket (see left 35, Fig. 2) extending across the first opening (see Fig. 2), the first gasket defining a first aperture that is smaller than the first opening (see Fig. 2); and a second gasket (see right 35, Fig. 2) extending across the second opening (see Fig. 2), the second gasket defining a second aperture that is smaller than the second opening (see Fig. 2), the second gasket being spaced from the first gasket so that a gap extends across the interior of the housing between the first and second gasket (see Fig. 2).
Re. Cl. 2, Misuraca discloses: the first and second apertures are aligned along the passage axis (see Fig. 2).
Re. Cl. 4, Misuraca discloses: the first and second gaskets are each configured to press-fit to the housing (see Fig. 2, by having the member 35 configured as shown, they are configured to be press fit into the housing due to the size differences shown).
Re. Cl. 6, Misuraca discloses: the housing defines a fastener receptacle extending through the housing from the fastener opening (see Fig. 1, where 18 lies within the device), the fastener receptacle having an open end located opposite the fastener opening (see Fig. 1, as extending through the top of the device).
Re. Cl. 7, Misuraca discloses: the third opening defines a fill inlet for adhesive (see Fig. 1, the opening where one of the bolts 18 pass forms an inlet where the device can be filled with an adhesive or other material).
Re. Cl. 16, Misuraca discloses: the housing includes first and second pieces that couple together to define the interior (see 10, 11, 10a and 11a Fig. 1).
Re. Cl. 19, Misuraca discloses: a cable extending through the interior of the housing between the first and second openings, the cable extending through the first and second apertures of the first and second gaskets respectively (see 13 and 40 Fig. 1 for example; the tubes 13 and 40 are “cables” in the Examiner’s position since the term is understood to mean “something resembling or fashioned like a cable” and as shown in Fig. 1, the tubes 13 and 40 resembles a cable in shape; definition taken from www.merriam-webster.com/dictionary).
Re. Cl. 1, Misuraca does not disclose the fastener passage being isolated from the interior of the housing. Evans discloses a cable anchor assembly (Fig. 1) which includes a housing (10 and 10’, Fig. 1) which includes a fastener passage (see 38, Fig. 3 and 5) extending through the mounting surface (see bottom surface of 10’s Fig. 1), the fastener passage being isolated from the interior of the housing (see Fig. 3 and 5, the passage is isolated by the circular walls illustrated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Misuraca to include the passage openings of Evans since Evans states that such a modification provides tubular guides for the fasteners (Col. 3, Lines 8-13).  Such a modification would provide an added advantage of preventing misalignment with the fastener and opening through the mounting surface which would make installation easier. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Misuraca in view of Evans as applied to claims 1-2, 4, 6-7, 16, and 19 above, and in further view of Walker US 3397431 (hereinafter Walker).
Re. Cl. 3, Misuraca does not disclose the first gasket defines a first slit extending from the first aperture to a periphery of the first gasket to enable lateral insertion of a cable into the first aperture.  Walker discloses a cable anchor assembly (Fig. 1) comprising: a housing (10, Fig. 1) and a gasket (38, Fig. 1-2) extending across the first opening (see Fig. 2), the first gasket defining a first aperture that is smaller than the first opening (see Fig. 2). Re. Cl. 3, Walker discloses the gasket defines a first slit (10, Fig. 1) extending from the first aperture to a periphery of the first gasket to enable lateral insertion of a cable into the first aperture (see Fig. 1-2; Col. 3, Lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gasket of Misuraca to include the slit of Walker since Walker states that such a modification enables the gasket to be squeezed and to grip a tube in a firm a rigid clamping arrangement (Col. 3, Lines 20-25).  Furthermore, such a modification would accommodate various manufacturing tolerances that might arise with different tubes being supported. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Misuraca in view of Evans as applied to claims 1-2, 4, 6-7, 16, and 19 above, and in further view of Kato US 6717055 (hereinafter Kato).
Re. Cl. 18, Misuraca does not disclose the first and second pieces latch together to define the interior.  Kato discloses a cable anchor assembly (Fig. 1) which is made of two pieces (36 and 37, Fig. 1) which latch together (see Fig. 1, via 56 and 58).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the latches of Kato on the Misuraca device to prevent the two pieces from moving relative to one another before being secured to a mounting surface by the bolt (52, Walker).  Such a modification would ensure that the openings for the bolt (52) are aligned and thus make the assembly process easier. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Misuraca in view of Evans as applied to claims 1-2, 4, 6-7, 16, and 19 above, and in further view of Zagorski US 7472870 (hereinafter Zagorski).
Re. Cl. 20, Misuraca does not disclose adhesive disposed within the housing, the adhesive surrounding the cable and contacting the first and second gaskets. Zagorski discloses a cable anchor assembly (Fig. 1) which has a housing, lugs (21) and insulation material (30) secured together to support the cable.  Re. Cl. 20, Zagorski discloses that it is known to employ adhesive between contacting surfaces of the lugs, housing and insulation material (Col. 9, Lines 22-27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Misuraca device to include adhesive between contacting surfaces in the housing and insulating material as disclosed by Zagorski since Zagorski states that such a modification seals the joints in the insulating material (Col. 9, Liens 22-27).  Furthermore, such a modification would prevent any unwanted movement between the gasket and housing in Misuraca. It is the Examiner’s position that the proposed combination would result in the “adhesive surrounding the cable” since it would be between the gasket (35) and housing (portions of housing 10, 11) and the gasket surrounds the cable as shown in Fig. 1-2.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Davies US 2015/0184776 in view of Nagel US 2059532 (hereinafter Nagel) in view of Itou US 10410763 (hereinafter Itou).
Re. Cl. 22, Davies discloses: A cable assembly (Fig. 2) comprising: an anchor housing (211, Fig. 2) extending along a width between opposite side walls (see Fig. 2 width extending into and out of the page, the housing 211 must have side walls so that the wire 218 is sealed within the housing 211 and the wall 227/228 of the chamber), along a height (see Fig. 2, vertical dimension) between a mounting surface (212, Fig. 2) and an access opening (opening where 221 penetrates), and along a depth between opposite first and second ends (see Fig. 2, left and right direction between 225 and 226), the anchor housing defining an interior accessible through the access opening (see Fig. 2, accessible through the opening in which 221 penetrates), the first and second ends defining first and second openings that align to form a cable passage along the depth of the anchor housing (see openings in 225 and 226 where 217 passes through), the first and second ends being at least partially defined by dome-shaped gaskets (see Fig. 2, 225 and 226 form a partial dome shape as they fit over 211/212), each dome-shaped gasket having a respective central aperture (see Fig. 2, where 217 passes through) and an outer rim (see Fig. 2, portion of 225 and 226 which fit around 211,212); a cable (217, Fig. 2) extending through the anchor housing along the cable passage (see Fig. 2); and 4U.S. Patent Application Serial No. 17/179,965sealing material (218, Fig. 2) disposed within the interior of the anchor housing, the sealing material surrounding the cable, the sealing material affixing the cable to the anchor housing (see Fig. 2).
Re. Cl. 22, Davies does not disclose each dome-shaped gasket being convexly curved from a respective central aperture of the dome-shaped gasket to an outer rim of the dome-shaped gasket, the width of the anchor housing being larger than the depth and the height of the anchor housing being larger than the depth or the sealing material is hardened adhesive. Nagel discloses an alternate dome-shaped gasket (13, Fig. 2) being convexly curved from a respective central aperture of the dome-shaped gasket (where 5 passes, Fig. 2) to an outer rim of the dome-shaped gasket (14, Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the Davies gasket to be convexly shaped as disclosed by Nagel since it has been held that a claimed configuration or shape of a device is an obvious matter of design choice absent persuasive evidence that the particular shape or configuration was significant.  Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
Re. Cl. 22, Davies in view of Nagel does not disclose the width of the anchor housing being larger than the depth and the height of the anchor housing being larger than the depth or the sealing material is hardened adhesive. Itou discloses that it is known to use a hardened adhesive as sealing/waterproofing agent (6, Fig. 2) to support a cable within a housing (see Fig. 2; Col. 6, Lines 31-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing material of Davies to be a hardened adhesive as disclosed by Itou since Itou states that such a modification provides an excellent balance between the ease of penetration into certain spots while suppressing penetration in undesirable spots (Col. 6, Lines 31-39).
Re. Cl. 22, the combination of Davies in view of Itou does not disclose the width of the anchor housing being larger than the depth and the height of the anchor housing being larger than the depth.  Davies does however disclose that modifications could be readily made by those skilled in the art without departing from the spirit of the invention. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Davies in view of Itou to have a width larger than the depth and the height larger than the depth since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Davies in view of Itou would not operate differently with the claimed dimension since it would merely adjust the relative proportions of the dimensions and it would still be able to interact with the vessel as intended. Further, applicant places no criticality on the claimed dimensions.
Allowable Subject Matter
Claims 8-10 are allowable over the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-7, 11-16, 18-20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ono US 6088875 and Fukui US 5499823 disclose other known cable assemblies which include dome shaped exteriors which are convex and which are presented to the Applicant as pertinent to their claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632